Citation Nr: 0917899	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-17 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California 



THE ISSUE

Entitlement to an earlier effective date for the withholding 
of retirement pay, to include the question of the veteran's 
entitlement to payment of VA compensation from January 1, 
2005, at an increased rate.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of April 2005 action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in which the Veteran was advised that, despite 
prior erroneous notice that the withholding of his full VA 
compensation would cease as of January 1, 2005, the 
withholding was actually to stop, effective from April 1, 
2005.  The issue developed and certified for review is that 
of entitlement to an earlier effective date for withholding 
of retired military pay, and review of the record indicates 
that the matter on appeal also includes the Veteran's request 
for retroactive payment of VA compensation to which he was 
entitled but not paid due to sole administrative error on the 
part of VA.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in April 2009, a 
transcript of which is of record.  In connection with such 
hearing, the Veteran submitted additional documentary 
evidence, along with a written waiver for its initial 
consideration by the RO.  

Prior to the April 2009 hearing, the Veteran moved the Board 
to advance his case on the Board's docket due to his 
advancing age.  Such motion was granted by the Board in April 
2009 and expedited consideration of this matter has followed.  

This appeal is REMANDED to the RO via the AMC.  VA will 
advise the Veteran if further action is required on his part.   



REMAND

By rating action in December 2004, service connection for 
prostate cancer, diabetes mellitus, diabetic peripheral 
neuropathy, hearing loss of the left ear, and bilateral 
tinnitus was established.  In addition, the Veteran was 
therein found to be entitled to special monthly compensation 
based on loss of use of a creative organ and on the basis of 
housebound criteria.  

By its award letter, dated December 29, 2004, the RO advised 
the Veteran of the award of increased VA compensation in a 
monthly entitlement amount of $104 to $2,657, effective from 
June 2003 through January 2005, noting that withholding of 
his VA compensation due to his receipt of military retired 
pay precluded monthly payment of all but $104-108 during the 
period prior to January 1, 2005.  The veteran was also 
informed that the withholding of his VA compensation was to 
cease on January 1, 2005, at which time full VA compensation 
was to be paid.  In actuality, the termination of the 
withholding of VA compensation was not effectuated until 
April 1, 2005, and military retired pay continued to be paid 
to him at the previously established rate through March 2005.  

By this appeal, the Veteran alleges that the VA's failure to 
effectuate his award of VA compensation, based on its 
December 2004 entitlement determination, has resulted in a 
loss totaling $8,361 in total benefits.  That sum appears to 
consist of VA compensation, as well as Concurrent Retirement 
and Disability Payments (CRDP) and Combat-Related Special 
Compensation (CSRC) paid or payable through the service 
department during the period from January 1, 2005, to March 
31, 2005.  Notice is taken that the Veteran expanded the 
issue on appeal at his April 2009 hearing to include the 
monies due him, but not paid, through the CSRC program per 
10 U.S.C. § 1413.  Entitlement to CSRC benefits appears to 
have been made effective from April 1, 2005, and it appears 
that the Veteran is alleging that his entitlement thereto 
would have been established, and benefits paid to him 
thereunder as of January 1, 2005, had the RO not erred in 
effectuating the grant of VA compensation of December 2004 
for the benefits payable from January 1, 2005.  

To date, the RO has not considered the impact, if any, of its 
delay in effectuating the December 2004 entitlement 
determination on the veteran's CSRC entitlement and to what 
extent, he may have been deprived of CSRC benefits that he 
would have otherwise been entitled to.  A complete audit of 
the veteran's compensation account is deemed necessary in 
order to ascertain with certainty what VA benefits were due 
and paid during the period from January 1 to March 31, 2005, 
and also whether an overpayment of military retired pay 
(CRDP/CSRC) would be created if VA compensation were paid 
based on the December 2004 grants, effective from January 1, 
2005.  

Clarification is likewise needed from the Defense Finance and 
Accounting Service (DFAS) and the Department of the Air Force 
or other appropriate organization as to amounts of military 
retired pay due and paid the Veteran from January 1 to March 
31, 2005, and whether the Veteran would have been eligible 
for CSRC or other increase in CDRP or CRSC had VA properly 
effectuated the December 2004 grants of entitlement.  

The record reflects that DFAS in an August 2005 letter to the 
veteran's Congressman indicated that, when VA effectuates a 
retroactive increase in VA disability compensation that 
changes a person's CRDP entitlement, no retroactive CRDP may 
be paid for any month that VA did not pay the person the full 
amount of his increased disability compensation but withheld 
a portion of the disability compensation due to receipt of 
military retired pay.  Per the DFAS, CDRP is considered a 
restoration of retired pay, and although VA may have awarded 
an increased evaluation retroactively, there was no 
corresponding reduction in retired pay for those increased 
benefits, and thus, there was no additional military retired 
pay to restore.  

The record likewise reflects that Veterans Claims Assistance 
Act (VCAA) notice was never furnished to the Veteran during 
the course of the instant appeal.  The United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the claimant if, based on the facts alleged, 
no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  However, in this case, the veteran disputes 
the relevant facts involved.  Accordingly, VCAA notice is 
warranted.

On the basis of the foregoing, this matter is REMANDED for 
the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  
The Veteran should also be advised of his 
right to request assistance from VA in 
obtaining needed evidence and information 
to substantiate his claim.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain an audit of the veteran's 
compensation account from the RO's 
Finance Activity reflecting all due and 
paid amounts of VA compensation for the 
period from January 1, 2005, to March 31, 
2005.  By such audit, the reasons for the 
failure of the RO to pay the Veteran at 
the compensation rate set forth in the 
RO's award letter of December 29, 2004, 
should be fully addressed.  

3.  Obtain written input from the DFAS, 
Department of the Air Force, and any 
other indicated organization as to the 
amounts of military retired pay due and 
paid the Veteran during the period from 
January 1, 2005, to March 31, 2005.  
Information should be gleaned from the 
aforementioned organizations as to 
whether the Veteran would have been 
eligible and paid CRDP and CSRC had VA 
properly effectuated the veteran's award 
of VA compensation, based on December 
2004 grants of entitlement, as of January 
1, 2005, and for the succeeding period 
ending March 31, 2005.  Whether an 
overpayment of CRDP and CSRC would now be 
created in the event that the Veteran 
were paid VA compensation, effective from 
January 1, 2005, at the monthly rate of 
$2,657, should be ascertained, with a 
full explanation.  

4.  Lastly, readjudicate the issue on 
appeal on a de novo basis, including the 
question of the veteran's entitlement to 
payment of VA compensation from January 
1, 2005, at an increased rate, 
considering all of the pertinent evidence 
and governing legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


